Exhibit 24.1 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, THAT EACH PERSON WHOSE SIGNATURE APPEARS BELOW CONSTITUTES AND APPOINTS JONG S. WHANG AND BRADLEY C. ANDERSON, AND EACH OF THEM, HIS TRUE AND LAWFUL ATTORNEYS-IN-FACT AND AGENTS, WITH FULL POWER OF SUBSTITUTION AND RESUBSTITUTION, FOR HIM AND IN HIS NAME, PLACE AND STEAD, IN ANY AND ALL CAPACITIES, TO SIGN AMTECH SYSTEMS, INC.’S ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2010, AND ANY AND ALL AMENDMENTS TO SUCH ANNUAL REPORT ON FORM 10-K, AND TO FILE THE SAME, WITH ALL EXHIBITS THERETO, AND OTHER DOCUMENTS IN CONNECTION THEREWITH WITH THE SECURITIES AND EXCHANGE COMMISSION, GRANTING UNTO SAID ATTORNEYS-IN-FACT AND AGENTS, AND EACH OF THEM, FULL POWER AND AUTHORITY TO DO AND PERFORM EACH AND EVERY ACT AND THING REQUISITE AND NECESSARY TO BE DONE IN AND ABOUT THE PREMISES, AS FULLY AND TO ALL INTENTS AND PURPOSES AS HE MIGHT OR COULD DO IN PERSON HEREBY RATIFYING AND CONFIRMING ALL THAT SAID ATTORNEYS-IN-FACT AND AGENTS, OR HIS SUBSTITUTE OR SUBSTITUTES, MAY LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF. SIGNATURE TITLE DATE /s/ Jong S. Whang Chairman of the Board, President November 12, 2010 Jong S. Whang and Chief Executive Officer (Principal Executive Officer) /s/ Bradley C. Anderson Vice President – Finance and Chief November 12, 2010 Bradley C. Anderson Financial Officer (Principal Financial Officer) /s/ Robert T. Hass Chief Accounting Officer November 12, 2010 Robert T. Hass (Principal Accounting Officer) /s/ Michael Garnreiter Director November 12, 2010 Michael Garnreiter /s/ Alfred W. Giese Director November 12, 2010 Alfred W. Giese /s/ Egbert J.G. Goudena Director November 12, 2010 Egbert J.G. Goudena /s/ Robert F. King Director November 12, 2010 Robert F. King /s/ Dr. Jeong Mo Hwang Director November 12, 2010 Dr. Jeong Mo Hwang 74
